EXHIBIT 10.2

[FORM OF TARGET AWARD NOTIFICATION LETTER (FISCAL 2010)

UNDER FARMER BROS. CO. 2005 INCENTIVE COMPENSATION PLAN]

FARMER BROS. CO.

Compensation Committee

20333 South Normandie Avenue

Torrance, California 90502

December     , 2009

[Name]

Farmer Bros. Co.

[Address]

 

  Re: Incentive Compensation Plan

Dear                     :

The Compensation Committee (“Committee”) has chosen you to be a participant in
the Farmer Bros. Co. 2005 Incentive Compensation Plan (the “Plan”) for fiscal
2010. Your target award for fiscal 2010 is equal to     % of your annual base
salary (“Target Bonus Percentage”). Your target award was determined by the
Committee based on your expected total compensation, job responsibilities, [and]
expected job performance [and your employment agreement].

In general, your bonus for fiscal 2010 will be determined primarily by measuring
the Company’s financial performance and your achievement of individual goals
which the Committee has assigned to you. The method for determining your bonus
is described below.

 

  Company Financial Performance

In calculating your bonus under the Plan, Company financial performance will be
weighted at     %. Company financial performance will be gauged by the level of
achievement of operating cash flow (weighted at 70%) and net sales (weighted at
30%) as determined from the Company’s audited financial statements. “Operating
cash flow” is defined as income from operations, after bonus accruals and
excluding non-recurring items such as income from the sale of capital assets,
plus depreciation and ESOP compensation expense. Subject to the Committee’s
discretion under the Plan, threshold operating cash flow of $22.35 million must
be achieved in fiscal 2010 to earn any bonus payout under the Plan. Assuming
this threshold is achieved, a multiplier ranging from 0.0x to 1.5x will be
assigned depending upon the level of achievement of operating cash flow and net
sales as follows:

 

Performance

Measure

   Weighting     Below Threshold
(0.0x)    Threshold
(0.5x)    Target
(1.0x)    Maximum
(1.5x)

Operating Cash Flow

   70 %    < $ 22.35 million    $ 22.35 million    $ 29.80 million    $
37.25 million

Net Sales

   30 %    < $ 463 million    $ 463 million    $ 502 million    $ 515 million



--------------------------------------------------------------------------------

[NAME]

December     , 2009

Page 2

Individual Performance

In calculating your bonus under the Plan, individual performance will be
weighted at     %. The Committee has assigned the following individual goals to
you for fiscal 2010:

 

Goal

   Weighting        %        %        %        %        %        %        %   
    %        %

Bonus Determination

After the end of the fiscal year and promptly upon availability of the Company’s
audited financial statements, the Committee will determine the Company’s level
of achievement of operating cash flow and net sales based on the thresholds set
forth above. This level of achievement will be multiplied by the applicable
weighting (70% for operating cash flow and 30% for net sales) to determine the
weighted achievement percentage for operating cash flow and net sales.

At such time, the Committee will also determine your percentage of achievement
of each of the assigned individual goals. This level of achievement will be
based on a percentage determined by the Committee in its discretion, ranging
from 0% to 150%. The level of achievement will be multiplied by the assigned
weighting to determine the weighted achievement percentage for each of your
assigned goals.

The weighted achievement percentages for operating cash flow, net sales and each
of your assigned goals will be added up, and multiplied by your Target Bonus
Percentage. The resulting percentage will be multiplied by your fiscal 2010
annual base salary. The result will be the amount of your preliminary bonus
award for fiscal 2010. The preliminary award is subject to adjustment, upward or
downward, by the Compensation Committee in its discretion. The Committee also
has the discretion to alter the financial performance criteria and individual
goals during the year and to decline to award any bonus should the Committee
determine such actions to be warranted by a change in circumstances.
Accordingly, no bonus is earned unless and until an award is actually made by
the Committee after year-end.



--------------------------------------------------------------------------------

[NAME]

December     , 2009

Page 3

Example

Assume that your annual base salary for fiscal 2010 is $250,000, you target
award is 40% of your annual base salary and that Company financial performance
is to be weighted at 50% and individual goals are to be weighted at 50%. (Target
awards and weighting of Company financial performance/individual goals vary for
each participant.) Assume also that you have been assigned four individual
goals, weighted evenly. Assuming the levels of achievement set forth below, your
bonus would be determined as follows:

 

Performance

Measure/Goal

   Weighting     Achievement    Achievement
%     Weighted Level of
Achievement
(Weighting x
Achievement %)     Total

Operating Cash Flow

   35 %1    $482.5 million    75 %    26.25 %          81.875%

 

          X

 

  40% Target

      Bonus

 

          =

 

      32.75%

  Preliminary

      Bonus

 

          X

 

  Base Salary

  of $250,000

Net Sales

   15 %2    $29.8 million    100 %    15 %   

Individual Goal #1

   12.5 %3    Threshold    50 %    6.25 %   

Individual Goal #2

   12.5 %3    Threshold    50 %    6.25 %   

Individual Goal #3

   12.5 %3    Between Target and
Maximum    125 %    15.625 %   

Individual Goal #4

   12.5 %3    Target    100 %    12.5 %   

 

1 Company financial performance weighted at 50%, multiplied by weighting of
operating cash flow at 70%.

2 Company financial performance weighted at 50%, multiplied by weighting of net
sales at 30%.

3 Individual goals weighted at 50%, four goals, each weighted at 12.5%.

The Committee intends that the bonus structure described above will encourage
teamwork among key management personnel as well as individual achievement. The
Company and individual goals are not intended to be easily achievable. The
Committee does not intend to exercise discretion under the Plan to increase the
amount of any award determined in the manner set forth above, except in
extraordinary circumstances. The Committee can determine to pay awards on a
current or deferred basis, or partly on each.

All awards are governed by the Plan provisions which control any inconsistency
with this letter. A copy of the Plan is enclosed.

Please let me know if you have any questions. We wish you great success for
fiscal 2010!

 

Very truly yours,

Thomas A. Maloof

Compensation Committee Chairman

cc: Compensation Committee Members